Title: To George Washington from Colonel John Glover, 18 September 1776
From: Glover, John
To: Washington, George



Sir
Burdit’s ferry Sept: 18. 1776.

The express I sent off to Genl Merser is this moment returned being obliged to go to Amboy to find him. Inclosed is his letter to your Excellency.
Col. Bawldwin’s Regit is much in want of tents, there being none to be had here, nor any barns but what are taken for the

sick. The men by being so much exposed, I fear will be all sick, & very soon unfit for duty.
The enemy are forming an encampment on the edge of the North River, about one mile below the ground where the Battle was fought on Monday last. I have moved the Brigade up the hill about one & half from the ferry. Col. Bradley’s Regt is posted between my Brigade & Pawles Hook. The Asia man-of-war passed by that post nine o’clock this morning; Col. Durke saluted her with 5 shots, 32 pounders, which was not returned. Col. Durke expects to be reinforced with 500 men from Gen. Merser, when he hopes to defend the fort should he be attacked. I am with duty & respect Your Excellencys most obedient Huml. Sert

John Glover

